Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-9, 13-27 are pending.
	Claims 10-12 have been cancelled by the Applicant.
	Claims 1-9 and 13-27 are allowed.

Withdrawn rejections
	The rejection of claim 10 under 35 USC 112(b) and 35 USC 112(a) is withdrawn in light of the claim being cancelled by the Applicant. 
	The rejection of claim 23 under 35 USC 112(b) is withdrawn in light of the amendment made by the Applicant.
The rejection of claim 10 under 35 USC 112(a) is withdrawn in light of the claim being cancelled by the Applicant.
The rejection of claims 10-12 under 35 USC 112(d) is withdrawn in light of the claims being cancelled by the Applicant.

	Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance: The claims all require seed(s), plant(s) or cell(s) of lettuce variety 82-148 RZ which was made from a plant cross that was not taught or suggested in the prior art. Moreover, the prior art fails to teach a lettuce plant with the 
The closest prior art is Floris Wander De Jong (US PGPub no. 20190364773), which teaches lettuce variety 79-818 RZ, which shares many of the same traits such as plant type, seed color, anthocyanin distribution and concentration, leaf thickness, trichomes, head shape and butt shape (Tables 1-2). Floris Wander De Jong differs in at least midrib, leaf size and margin incision depth. The plants are not obvious variants for the phenotypic differences listed and they do not share parent lines. Additionally, the plants were developed through distinct initial crosses. Therefore, these plants represent unique lines that are not obvious variants of one another.
	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9 and 13-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         
/MATTHEW R KEOGH/               Primary Examiner, Art Unit 1663